 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   THANH VO, an individual                )   Case No.: 8:19-cv-00161-AG-JDE
                                            )
12              Plaintiff,                  )   ORDER RE STIPULATION OF
                                            )
13        vs.                               )   VOLUNTARY DISMISSAL WITH
                                            )   PREJUDICE
14   APB PROPERTIES, LLC, a limited         )
     liability company;                     )
15                                          )
                                            )   [Assigned to Hon. Andrew J. Guilford]
16              Defendants.                 )
                                            )
17                                          )
                                            )
18                                          )
                                            )
19                                          )
                                            )
20                                          )
                                            )
21                                          )
                                            )
22                                          )
                                            )
23                                          )
                                            )
24

25

26

27
28


                                           ORDER
                                    8:19-CV-00161-AG-JDE
 1
           Pursuant to the parties’ “Stipulation of Voluntary Dismissal with Prejudice,”
 2
     and good cause appearing therefore, IT IS HEREBY ORDERED that the above-
 3
     captioned action shall be dismissed with prejudice. Each party shall bear his or its
 4
     own costs and attorney’s fees. This Court shall retain jurisdiction to enforce the
 5
     settlement terms between the parties.
 6

 7

 8   IT IS SO ORDERED

 9   Dated: August 20, 2019                       ________________________________
                                                         ________________________
10                                                Judge, United Sta
                                                                 States
                                                                   ates District Court,
                                                  Central District of California
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28


                                              ORDER
                                       8:19-CV-00161-AG-JDE
